Lundberg Stratton, J.,
dissenting. I respectfully dissent for the reasons set forth in my dissenting opinion in Scott-Pontzer v. Liberty Mut. Fire Ins. Co. (1999), 85 Ohio St.3d 660, 710 N.E.2d 1116.
Bagnoli was an employee of Danner Press, Inc. He was riding his personal bicycle when he was struck and injured by an underinsured motorist. It was undisputed that Bagnoli was not within the scope of employment at the time. Yet Bagnoli alleged that he was entitled to underinsured motorist coverage ■ through his employer’s commercial business automobile policy issued by appellee Northbrook Property & Casualty Insurance Company.
The Northbrook policy issued to Danner Press, Inc. contained the identical definition of “you” and “your” for purposes of UM/UIM coverage as did the policy in Scott-Pontzer. The trial court entered summary judgment in favor of the insurance company and the court of appeals affirmed. The lower courts held that Bagnoli was not an insured under the policy. He was not a named insured, was not operating a covered auto, and was not acting within the scope of his employment.
*316Yet according to a majority of this court, Bagnoli’s bicycle accident on personal time is afforded UIM coverage under his employer’s business auto insurance policy. What’s next?
Cook, J., concurs in the foregoing dissenting opinion.